It will be exactly one year on 12 November next since this Assembly, almost unanimously, admitted the Comoros to membership in the United Nations.
2.	These 11 months have enabled us to appreciate both the stature of the institution and the value of the men who bear responsibility in the Organization. For this reason, I should like to express to Mr. Amerasinghe the satisfaction of my delegation at seeing him presiding over this session of the Assembly. In a world where covetousness and unfulfilled ambitions hold sway, how can we fail to appreciate highly the judicious choice that has been made by our Assembly? For this forum, where the most authoritative voices of our planet speak out, needs to be imbued with the wisdom and philosophy that characterize the peoples of the Asian subcontinent, which the President represents so well. Mr. Amerasinghe may rely on the co-operation of my delegation to ensure that the work of this thirty-first session of the General Assembly will be crowned with success.
3.	With the death of Chairman Mao Tsetung a great figure of contemporary, history has passed away. The Comoros associates itself closely with the well-deserved tribute paid by our Organization to the man who placed the whole of his life at the service of those who fight for freedom and dignity.
4.	Much has often been said about the non-viability of micro-States, including the Comoros. My delegation wishes to express its sincere and warm congratulations to the Government and people of Seychelles, which was admitted to membership in our Organization on 21 September and with which we maintain the best possible relations. On this occasion, I should like to convince Member States that the elements which define a nation are not the same as those which characterize an economic Power and, still less, those which characterize a military Power. First of all, every people has a right to existence and freedom; every people has a right to dignity and respect; and every people has a right freely to choose its political and economic destiny.
5.	The wisdom and efficiency, like the grandeur of a people, can no longer be measured by taking into account only its reserve of nuclear power megatons or the number of its military victories. Henceforth we must establish a new criterion: that of proven respect for the principles of our Charter.
6.	By establishing a hierarchy and entrusting roles to one and to another, we are in the process of converting our Organization into an instrument at the service of the most powerful; hence we are in the process of betraying the commitments undertaken at San Francisco to which we all subscribed.
7.	By virtue of those commitments and to expedite the process that should lead to the universality of our Organization, the Comoros unreservedly supports the admission to our Organization of the brave peoples of Angola and Viet Nam.
8.	The anguish that besets the whole of mankind, like the uncertainties surrounding the future of peoples, finds its sole source in the egocentricity of States in a universe where the interdependence of nations is a reality that can no longer to denied.
9.	My delegation wishes the greatest success to the thirty-first session of the General Assembly and nurtures the hope that in the course of the current session wisdom will prevail and international peace and security will triumph throughout the world.
10.	It is in this spirit of peace, security and progress which governs all our decisions that I shall now go on to speak of the problems which torment mankind.
11.	Today we could have witnessed a happy ending to the process of decolonization as advocated by our Organization. But at a time when the nationalist forces in southern Africa, have unleashed a valiant offensive, unique of its kind, to obtain the! right to self-determination and independence, the champions of colonialism and all the forces of evil have rallied to place: themselves at the service .of Vorster.
12.	The sale of nuclear power plants, and the delivery of weapons to South Africa have no other meaning for Africa 
than the will is strengthen, the military potential of the Fascist regime of Vorster and consequently to encourage it to commit massacres and to hinder the progress of the struggle for liberation.
13.	What happened in Soweto and in other places in South Africa is a clear-cut crime that we should all condemn with our last breath.
14.	Vorster intends to grant so-called independence to the Transkei. The main object of that farce is to undermine the national unity of the Azanian people and must be strongly rejected. We must embark resolutely upon the course of the total isolation of the minority regimes in southern Africa.
15.	With respect to Namibia, we note that in flouting all the resolutions adopted by the international community, South Africa continues to occupy that Territory and persists in applying there its laws and practices of repression, the basis of which is the policy of apartheid. Confronted by this denial of the fundamental principles of human rights, our Organization cannot look on as powerless spectators of the drama of the.Namibian people. The policy of "bantustanization", which is a defiance of the sacred principles of our Charter, seeks only to violate the national unity and territorial integrity of Namibia.
16.	The Comorian State, faithful to the principles which govern States, is particularly attached to the principle of respect for the political unity and inviolability of the frontiers of States and cannot at this point do more than address an appeal to all Members of this Organization to put an end to those deliberate acts of violation of our Charter.
17.	South Africa must return power to the Namibians. In order to do so propitious conditions for true independence must be created. The Comorian State subscribes unreservedly to the idea of convening, under the aegis of the United Nations, a constitutional conference with the participation of the South West Africa People's Organization [SWAPO] as the legitimate representative of the Namibian people.
18.	My country believes that prior to the convening of that conference the flowing must be done: all discriminatory laws and measures must be abrogated; all political prisoners must be released; all Namibians at present in exile for political reasons should be allowed to return to their country without risk to themselves; the conference entrusted with the creation and legalization of "bantustan homelands" must be dissolved; and all South African military troops must be withdrawn from Namibian territory. The Comorian State considers that those minimal conditions, once fulfilled, are the only.ones capable, on the one and, of proving the sincerity of South Africa, and, on the other hand, of instituting the necessary political climate for the success of the conference.
19.	With regard to Zimbabwe, since the declaration of the independence of Southern Rhodesia in 1965 by the white settlers living in that Territory, we must note with sorrow that certain countries, among them the most powerful, continue to maintain the best possible relations with the racist regime of Salisbury, providing it thus with the means of resisting the assault of the Zimbabwe nationalists. It is worthy of note that despite that active complicity, the resolution of the freedom fighters and of the aroused masses is stronger than ever and we are convinced that their victory is close.
20.	By reason precisely of the pressure of the struggle and the opening of new avenues of confrontation throughout the country, and thanks to international opinion, which is increasingly in favor of the cause of liberation, the shameful regime of Ian Smith has had to face up to the exodus of the whites and the slowing down of immigration, which renders even more fragile the already precarious position of the white minority in Zimbabwe.
21.	We must reaffirm the inalienable right of the people of Zimbabwe to self-determination and independence as well as the legitimacy of the struggle that they are waging to obtain the enjoyment of that right. This whole process can be achieved only in so far as a transitional blade majority government has full and complete responsibility for the management of the country's affairs.
22.	We sincerely hope that the constitutional conference convened by Great Britain, the administering Power of Rhodesia, will comply with the legitimate wishes and aspirations of the African peoples, and in particular of the people of Zimbabwe.
23.	My Government follows with interest the actions undertaken by the United States Secretary of State, Mr. Kissinger, in southern Africa, the objective of which is to create the conditions for a peaceful settlement of the problems arising in that region.
24.	With respect to Djibouti, it would appear that the process of independence has already been triggered. It is up to us now to demand here of the administering Power that it expedite the process, and we must warn it against its well-known methods of seeking to divide the people and to violate the integrity of the Territory as it did in the Comoros.
25.	The world is concerned today with the serious situation which prevails in Korea, a situation which places the region in a state of crisis which could lead to a confrontation. We must encourage the efforts made by the two Koreas towards the peaceful reunification of their country.
26.	In the Middle East, the situation has remained the same since the last session: Israel persists in its obstinacy, in its intransigent attitude and in its resistance to any peace initiative, thus showing the international community its expansionist aims.
27.	Any solution to the Middle. East problem necessarily involves the withdrawal by Israel from the. occupied territories and recognition, on the one hand, of the national rights of the Palestinian people in accordance with the principles set forth in our Charter, and, on the other hand, the right to existence of all the peoples in the Middle East in territories with secure and guaranteed boundaries.
28.	With respect to Cyprus, we must apply General Assembly resolution 3395 (XXX) and above all seek to ensure respect for the sovereignty, independence, territorial integrity and non-alignment of that country.
29.	The progress of detente, we must acknowledge, is still very limited both in its scope and in its geographic extension: the danger that the great Powers might plunge mankind into a nuclear holocaust has not completely disappeared. In fact, the agreements which they conclude among themselves and which permit those industrialized countries to establish profitable economic relations merely redirect the areas of conflict towards the third world. For those Powers detente very often is no more than confrontation through third countries or peoples, in which the poorest bear the burden of the war.
30.	While none of the great Powers has a coast on the Indian Ocean, their presence in that ocean becomes more and more preoccupying each day. That ocean, which we want to preserve as a zone of peace, runs the risk of becoming tomorrow the battleground for those hegemonies which dispute control in Africa, the Near East and Asia.
31.	In the displacement of the areas of conflict far from the industrial zones of the developed countries and close to the areas producing primary commodities, we believe that we, the developing countries, bear a great responsibility. It is only through lack of cohesion among ourselves and trust in each other that this threatening evolution is possible. That is why the Comorian State is in favor of the convening of a conference of all the coastal countries on the Indian Ocean for the purpose of harmonizing their action in order that all the conditions can be established to allow for the implementation of resolution 2832 (XXVI) in the spirit that the international community has wished to give it.
32.	Let us now turn to the Comoros. It is a burning subject which has strongly attracted international opinion, especially in the third world. I should not like at this stage to open a debate on the question included as item 125 of our agenda, which will be debated in plenary meetings. I therefore reserve the right to provide more information and to express the view of my Government on this question.
33.	For the time being I shall confine myself to outlining the spirit and the framework in which the French Government and the Comorian Government entered into the process of bringing the Comoros to independence and the reasons why, as can be seen, having started with a dialog we ended up in a confrontation.
34.	The French Constitution states: "The French Republic, faithful to its traditions, abides by the rules of international law." Now, international law includes the United Nations Charter, which France has agreed to abide by and to which the Comorian State is fully pledged as a State Member of the Organization.
35.	With regard to the rules and the laws of the French Government and Parliament, all laws, and public administration regulations, starting with the decree of 9 September 1889-and here I shall cite but a few: the law of 9 May 1946, the law of 17 April 1952, the decree of 22 July 1957, the law of 22 December 1961 and the law of 3 January 1968-have confirmed the political unity and the territorial integrity of the Comoros, composed of the islands of Anjouan, Mayotte, Moheli and Grande Comore.
36.	Turning to what the highest authorities of the French State have said on the subject, I would remind representatives of the solemn public statement of the President of the French Republic, Mr.Giscard d'Estaing, of 24 October 1974 that: "The Comoros are a single unit, they have always been a single unit, and it is natural that their fate should be a common fate ..."
37.	How, then, on such a clear and precise legal basis and with such solemn commitments have we arrived at the situation that regrettably confronts us today in which negotiations with the French Government have been broken off.
38.	The readiness of the French Government to engage in a dialog and to seek a solution to this problem keeps on being dangled in front of us. As for the desire for dialog, I should like the international community to attribute it to the people and the Government of the Comoros, for in 1973, during the first discussions in Paris on the accession of the Comoros to independence; in June 1974, when it became a matter of determining the modalities for the organization of the referendum which took place the same year; and, finally, in October 1975, when the Comorian Government, three months after independence, itself requested and sought to renew the dialog, the Comorian side always committed itself with firm determination to seek out ways and means susceptible of promoting a rapid solution of the problem of the Comorian island of Mayotte, a solution which must necessarily respect the principles of our Charter and fully meet the legitimate aspirations of the Comorian people.
39.	I should like to state before this Assembly that any time the opportunity is given us we shall give proof of this desire for dialog which for my Government has become a doctrine and a method of action. Political problems, whether bilateral or of international scope, can be resolved through dialog, and we are convinced that, by resort to this method in frankness and sincerity, many, if not all, of the problems facing the world could be resolved.
40.	We intend to defend the legitimate cause of the Comorian people with firmness and determination. We are ready to defend it everywhere in New York as in Paris, in Colombo as at Libreville. In May 1976, my country took part in the work of the Franco-African Conference which was held in Paris  at the invitation of the President of the Republic of Senegal, Leopold Sedar Setnghor. That is additional proof that the Comorian people is in favour of any initiative whose result would be the reinstatement of Mayotte within the Comorian entity.
41.	What do we observe from the other side? France, after having signed the joint declaration on the accession to independence of the Comoros oh 15 June 1973, after having, pursuant to a law of its own Parliament, organized the referendum on self-determination of 22 December 1974 the result favoring independence is known to all after 130 years of colonization during which at no time was the legality of the Comorian entity questioned, after all the discussions and the statements to which I have just referred, whose only purpose is to seek a just solution and to safeguard the political unity and territorial integrity of the Comoros-France, I say has not come up with any other approach than that of occupying the Comorian island of Mayotte on 6 July 1975 in defiance of international morality, the principles of our Charter and the value of its alliances in Africa and its friendships throughout the Muslim world.
42.	France is applying to the Comoros a strategy that has three aims: first, it wishes to consolidate its position in Mayotte, that is, first of all the establishment, starting on 6 July 1975, of a strong, inflexible and omnipresent administration in the island, which is completely out of reach of the control of the Comorian central authorities; secondly, it wishes to legalize this situation by organizing in Mayotte a series of referendums whose purpose is to justify the occupation of the island; and, thirdly, it wishes to bring about, by the intensive behind-the-scenes propaganda of its diplomatic representatives abroad, the isolation of the Comoros and to deprive the Comorian cause of endorsement and support, thus rendering it a lost cause from the outset.
43.	It seems to us that it is our duty to indicate to the Assembly that, for the consolidation of the independence of the Comoros, which it admitted as a Member of the United Nations on 12 November last, it is absolutely necessary for international solidarity to play a full role.
44.	I should like here to pay a sincere tribute to Mr. Kurt Waldheim, who ever since he has assumed the heavy responsibilities of Secretary-General has ceaselessly been striving to bring about the essential objectives of our Charter, namely, peace, security and progress throughout the world.
45.	The Mayotte affair constitutes a precedent fraught with consequences for the stability and the security of the independent African countries of the region and for the integrity of the young nations which, faced by numerous socio-economic problems, run the risk of being divided by outside forces, We note with sorrow that this is the first time that an independent State, which has been recognized by the international community, has been subjected to a process of recolonization. Faced with this crisis, the Comorian people is equally aware of the importance of what is at stake sad of the scope of the struggle which it has to wage. It was in this context that on 14 November 1975 the Comorian Head of State our brother Ali Soilih, declared:
"We shall assume bur responsibilities; we shall assume them because we shall never confuse friendship with humiliation, because nature has given the Comorian certain qualities simplicity, a sense of honour endurance and resistance to privation-and because, in any event, our cause is just. Our struggle is a worthy one and we are convinced that the Comorian people will emerge from this test united, strong and mature."
46.	Our cohesion, our determination, respect for the fundamental principles of our Organization will together ensure total and complete success to the lofty and historic mission which has been entrusted to us.
